EXHIBIT 10.7
Summary of Executive Compensation

                                      Non-Equity     2009   Name and Principal
Position   Bonus Amount (1)     Incentive Plan (2)     Base Salary    
Robert J. Glickman
  $ —     $ —     $ 500,000  
President and CEO
                       
 
                       
Michael E. Dulberg

  $ 150,000     $ —     $ 250,000  
Executive Vice President
and CFO
                       
 
                       
Randy P. Curtis

  $ 150,000     $ —     $ 250,000  
Executive Vice President
Retail Banking
                       
 
                       
Richard J. Koretz

  $ 150,000     $ —     $ 250,000  
Executive Vice President
and COO
                       
 
                       
Joel C. Solomon

  $ 60,000     $ —     $ 325,000  
Senior Vice President
Commercial Lending
                       
 
                       
Timothy J. Stodder

  $ —     $ 166,968     $ 200,000  
Senior Vice President
Commercial Lending
                       

      (1)  
Bonus amounts paid in December, 2008.
  (2)  
Non-Equity Incentive Plan Compensation is determined in accordance with the
terms of the Corus Bank, N.A. Commission Program for Commercial Loan Officers.

 

 